           Case 1:19-cv-02045-JSR Document 26 Filed 03/22/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
LINCOLNSHIRE POLICE PENSION FUND,                                        :
individually and on behalf of all others similarly                       :
situated,                                                                :
                                                                         : Civil Action No.: 1:19-cv-02045
                                         Plaintiff,                      :
                                                                         :
          v.                                                             :
                                                                         :
BANK OF AMERICA, N.A.; BARCLAYS BANK :
PLC; BARCLAYS CAPITAL INC.; BNP PARIBAS :
SECURITIES CORP.; CITIGROUP GLOBAL                                       :
MARKETS INC.; CREDIT SUISSE AG; CREDIT :
SUISSE SECURITIES (USA) LLC; DEUTSCHE :
BANK AG; DEUTSCHE BANK SECURITIES                                        :
INC.; FIRST TENNESSEE BANK, N.A.; FTN                                    :
FINANCIAL SECURITIES CORP.; GOLDMAN :
SACHS & CO. LLC; JPMORGAN CHASE BANK, :
N.A.; JPMORGAN SECURITIES LLC; MERRILL :
LYNCH, PIERCE, FENNER & SMITH INC.; AND :
UBS SECURITIES LLC,                                                      :
                                                                         :
                                         Defendants.                     :
                                                                         :
                                                                         :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                               NOTICE OF ENTRY OF APPEARANCE

               PLEASE TAKE NOTICE that the undersigned, Herbert S. Washer of Cahill
Gordon & Reindel LLP, hereby enters his appearance as counsel for Defendants Credit Suisse
AG and Credit Suisse Securities (USA) LLC (together, the “Credit Suisse Defendants”) in the
above-captioned proceeding. I certify that I am admitted to practice in this Court. By filing this
notice of entry of appearance, the Credit Suisse Defendants do not waive, and specifically
preserve, their rights to assert any and all defenses in the matter, including but not limited to
improper venue and lack of personal jurisdiction.
        Case 1:19-cv-02045-JSR Document 26 Filed 03/22/19 Page 2 of 2



Dated: March 22, 2019                 Respectfully submitted,


                                       /s/ Herbert S. Washer
                                      Herbert S. Washer
                                      CAHILL GORDON & REINDEL LLP
                                      80 Pine Street
                                      New York, New York 10005
                                      (212) 701-3000
                                      hwasher@cahill.com
